1. European Year for Active Ageing (2012) (
Mr President, ladies and gentlemen, next year will be the first year in which there will be more retired people than workers in Europe. This is a major turning point in Europe. It is a good sign that we are today voting to make the year 2012 the European Year for Active Ageing and for solidarity between generations, and we will also duly celebrate it and present it to the public. At this point, I would like to thank the Commission, the Council and the shadow rapporteurs most sincerely for the fact that we were able to reach a compromise together at first reading, and this is the compromise that we are presenting here today and will jointly adopt.
I would like to refer you to an amendment that I would ask you to support. A European Year also requires a certain amount of publicity and for that we also need money. We have fought for a budget line for this so that a certain amount is available in order to present to the public the subject of solidarity between generations as well as the subject of active ageing. Thank you very much and I would ask for your support.
(Applause)